Judge GREENE
concurring.
I do not agree with the majority that this Court must, in reviewing an order of the superior court affirming or reversing a decision of an administrative agency, “determine whether the trial court committed any errors of law in applying the review standards set forth in N.C.G.S. § 150B-51.” Instead the standard of review for an appellate court is “the same . . . utilized by superior courts.” Jarrett v. N.C. Dept. of Cultural Resources, 101 N.C. App. 475, 478, 400 S.E.2d 66, 68 (1991). That is whether the decision of the administrative agency, not the order of the trial court, should be reversed because it is
(1) In violation of constitutional provisions;
(2) In excess of the statutory authority or jurisdiction of the agency;
(3) Made upon unlawful procedure;
(4) Affected by other error of law;
(5) Unsupported by substantial evidence admissible under G.S. 150B-29(a), 150B-30, or 150B-31 in view of the entire record as submitted; or
(6) Arbitrary or capricious.
N.C.G.S. § 150B-51(b) (1987). Although appellate review “is limited to assignments of error to the superior court’s order, this [C]ourt is not required to accord any particular deference to the superior court’s findings and conclusions concerning the [agency’s] actions.” Watson v. N.C. Real Estate Comm’n, 87 N.C. App. 637, 640, 362 S.E.2d 294, 296 (1987). Otherwise, I fully concur with the majority.